— Appeal by defendant from a judgment of the County Court, Rockland County (Edelstein, J.), rendered September 9, 1982, convicting him of criminal sale of a controlled substance in the third degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. This case is remitted to the County Court, Rockland County, for further proceedings pursuant to CPL 460.50 (subd 5). A review of the record and the decision on the appellant’s motion to dismiss the indictment in furtherance of justice, indicates that the court, after taking into consideration, to the extent applicable, the specific factors set forth in CPL 210.40, properly exercised its discretion by denying that motion. In any event, by his plea of guilty defendant waived the issue of whether he was entitled to a hearing on his motion to dismiss the indictment. Mollen, P. J., Damiani, Titone and Mangano, JJ., concur.